DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 26 July 2018. It is noted, however, that applicant has not filed a certified copy of the EP18185710.3 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:   “said means from indicating a first time” should read “said main time indicating means indicating a first time” and “said means changes from indicating the second time” should read “said secondary time indicating means”. Further the first instance of the words “main time indicating means” and “secondary time indicating means” should include an article “a” before “main/secondary.” These corrections are to improve the consistency of the claim language with the remaining limitations and to avoid confusion as to which “means” are being referred to. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-15, 1 and 5 recites the limitations "the position of main time indicating means," “the position of secondary time indicating means, ” “the position of an analogue time display mode indicator of the watch,” “the first mode,” and “the second mode.”  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the beginning article “the” has been replaced with “a”. As claims 2-4 and 6-15 are dependent upon claims 1 and 5 and do not fix the deficiencies listed above, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stemmler US 3,633,354 in view of Scott US 2010/0091615 in further view of Matsuzaki US 2014/0086022.
Regarding claim 1, Stemmler discloses a method for permutation of a time display mode of an electronic watch with an analogue display (Fig. 1), comprising, after manipulation of a control member of the watch, a permutation of: the position of main time indicating means of the watch, such that said means indicating a first time (10), and the position of secondary time indicating means of the watch, such that said means indicating a second time (11), both viewed simultaneously and allows the time zone to be set with the indicator of the time zone (17), see Fig. 2, 2:43-55.
Stemmler does not disclose said main time indicating means changes from indicating a first time to indicating a second time, said secondary time indicating means changes from indicating the second time to indicating the first time, the position of an analogue time display mode indicator of the watch, such that said indicator changes from a first position characteristic of the first mode to a second position characteristic of the second mode.
However, Scott discloses an electronic time display with an analogue display (18), allowing permutation of a time display mode (i.e. local v. home), comprising: main time indicating means (354,454), second time indicating means (388,488), a time display mode indicator (389,489) and permutation from the position of the main time indicating means such that said means changes from indicating a first time to indicating a second time (see Fig. 6C to 6D), the position of the secondary time indicating means such that said means changes from indicating the second time to indicating the first time (see Fig. 6C to 6D), and the indicator changes to reflect a first mode (i.e. home time) and a second mode (i.e. local time), see Fig. 6C to 6D [0107]-[0110].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the timepiece of Stemmler to switch between different modes as suggested by Scott because doing so would allow the user to show the desired time (i.e. local or home time) prominently based on the preference of the user.
Further, Matsuzaki discloses an electronic watch that uses a second hand indicator (121) changes from a first position characteristic of the first mode to a second position characteristic of the second mode (i.e. Fix v. Time), see Fig. 1 [0031]-[0033].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Stemmler and Scott as suggested by Matsuzaki because simply substituting one known means of displaying indicator (i.e. electronic label display that switches from home to local time) for another (i.e., using dial position with a hand indicator) provides the predictable result that the user will understand which mode the device is currently in.
Regarding claim 5, Stemmler discloses an electronic watch with an analogue display, allowing permutation of a time display mode, comprising: main time indicating means (10) second time indicating means (11) a time display mode indicator a control member (16-18) configured such that manipulation of the control member permutates: the position of main time indicating means of the watch, such that said means indicating a first time (10), and the position of secondary time indicating means of the watch, such that said means indicating a second time (11), both viewed simultaneously and allows the time zone to be set with the indicator of the time zone (17), see Fig. 2, 2:43-55.
Stemmler does not disclose said means changes from indicating a first time to indicating a second time, said means changes from indicating the second time to indicating the first time, the position of the indicator such that said indicator changes from a first position characteristic of the first mode to a second position characteristic of the second mode.
However, Scott discloses an electronic time display with an analogue display (18), allowing permutation of a time display mode (i.e. local v. home), comprising: main time indicating means (354,454), second time indicating means (388,488), a time display mode indicator (389,489) and permutation from the position of the main time indicating means such that said means changes from indicating a first time to indicating a second time (see Fig. 6C to 6D), the position of the secondary time indicating means such that said means changes from indicating the second time to indicating the first time (see Fig. 6C to 6D), and the indicator changes to reflect a first mode (i.e. home time) and a second mode (i.e. local time), see Fig. 6C to 6D [0107]-[0110].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the timepiece of Stemmler to switch between different modes as suggested by Scott because doing so would allow the user to show the desired time (i.e. local or home time) prominently based on the preference of the user.
Further, Matsuzaki discloses an electronic watch that uses a second hand indicator (121) changes from a first position characteristic of the first mode to a second position characteristic of the second mode (i.e. Fix v. Time), see Fig. 1 [0031]-[0033].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Stemmler and Scott as suggested by Matsuzaki because simply substituting one known means of displaying indicator (i.e. electronic label display that switches from home to local time) for another (i.e., using dial position with a hand indicator) provides the predictable result that the user will understand which mode the device is currently in.
Regarding claims 2 and 6, Stemmler, Scott, and Matsuzaki as described in the paragraphs above further disclose the method and the electronic watch, wherein the control member is configured such that an initial actuation of the control member, performed in a short interval preceding the manipulation, places the indicator in the first position characteristic of the first mode, from a first operating position of the indicator, see Scott Fig. 6C to 6D [0107]-[0110] and Matsuzaki  [0031]-[0033] (i.e., the second hand normally indicates seconds and moves to FIX during first mode before displaying seconds again).
Regarding claims 3 and 7, Stemmler, Scott, and Matsuzaki as described in the paragraphs above further disclose the method and the electronic watch, wherein, following permutation of the position of the indicator, the control member is configured to place the indicator in a second operating position, from the second position characteristic of the second mode see Scott Fig. 6C to 6D [0107]-[0110] and Matsuzaki  [0031]-[0033] (i.e., the second hand normally indicates seconds and moves to TIME during second mode before displaying seconds again).
Regarding claims 4 and 13, Stemmler, Scott, and Matsuzaki as described in the paragraphs above further disclose the method and the electronic watch, wherein the first time and the second time correspond to the times of two different time zones, see Stemmler 1:1-13.
Regarding claims 8, Stemmler, Scott, and Matsuzaki as described in the paragraphs above further disclose the electronic watch, wherein the indicator is the seconds hand, temporarily assigned to indicating the time display mode following the initial actuation of the control member, see Scott Fig. 6C to 6D [0107]-[0110] and Matsuzaki  [0031]-[0033].
Regarding claims 9, Stemmler, Scott, and Matsuzaki as described in the paragraphs above further disclose the electronic watch, wherein the indicator is dedicated to indicating the time display mode see Scott Fig. 6C to 6D [0107]-[0110] and Matsuzaki  [0031]-[0033] (i.e., home vs. local time).
Regarding claims 10, Stemmler, Scott, and Matsuzaki as described in the paragraphs above further disclose the electronic watch, wherein the indicator is a hand see Scott Fig. 6C to 6D [0107]-[0110] and element 121 Matsuzaki  [0031]-[0033].
Regarding claims 15, Stemmler, Scott, and Matsuzaki as described in the paragraphs above further disclose the electronic watch, wherein the control member is a crown with at least two axial positions, see Stemmler 2:17-27.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stemmler, Scott and Matsuzaki in further view of Matsuno US 2017/0115632.
Regarding claim 11, Stemmler, Scott, and Matsuszki further disclose the electronic watch, wherein the indicator is a hand see Scott Fig. 6C to 6D [0107]-[0110] and element 121 Matsuzaki  [0031]-[0033].
Stemmler, Scott, and Matsuzaki do not disclose the electronic watch, wherein the indicator is a disc, one portion of which is visible underneath an aperture of the watch.
However, Matsuno discloses it is well known in the art to use a disc as a mode indicator one portion of which is visible underneath an aperture of the watch, (i.e. GI indicators via SW), see Figs. 3-8 [0069].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Stemmler and Scott as suggested by Matsuzaki because simply substituting one known means of displaying indicator (i.e., using dial position with a hand indicator) for another (i.e., a disc with an indicator) provides the predictable result that the user will understand which mode the device is currently in.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stemmler, Scott and Matsuzaki in further view of Gruner US 3,503,203
Regarding claim 12, Stemmler, Scott, and Matsuszki further disclose the electronic watch, wherein the main time indicating means is an hour hand (10) and a minute hand (12), and the second time indicating means is a second time zone hand (11), see Stemmler Figs 1 and 2
Stemmler, Scott, and Matsuzaki does not disclose the second time indicating means is a GMT hand
However, Gruner discloses a watch, wherein the main time indicating means is an hour hand (LT) and a minute hand (minute hand), and the second time indicating means is a GMT hand (GT), see Mutter Fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second time zone hand of Stemmler, Scott, and Matsuzaki to be a GMT hand as suggested by Mutter because doing so allows for the user to always be able to track GMT time.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stemmler, Scott and Matsuzaki in further view of Hasegawa US 2017/0364030.
Regarding claim 14, Stemmler, Scott, and Matsuszki further disclose the electronic watch as described in the paragraphs above.
Stemmler, Scott, and Matsuzaki do not disclose the electronic watch, comprising a date display configured to display the date in the time zone whose time is displayed by the main time indicating means.
However, Hasegawa discloses an electronic watch comprising a date display configured to display the date in the time zone whose time is displayed by the main time indicating means, see Fig. 10 element 3a, [0040].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stemmler, Scott, and Matsuzaki as suggested by Hasegawa because including a date indicator enables the user to more accurately determine all of the relevant time information related to the time zone. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844